Part III   DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Application filed November 11, 2020.   Claims 1-20 are pending. 
 
 Election/Restriction
1.	  Restriction to one of the following inventions is required under 35 U.S.C. § 121, and this application also contains claims directed to the patentably distinct species:

** Group I:  Claims 1-16 are drawn to an integrated circuit device, classified in CPC 
          H01L 27/088. 
** Group II:  Claims 17-20 are drawn to a method of forming an integrated circuit 
           device, classified in CPC H01L 21/76224.

	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II, as above grouped, are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (M.P.E.P. § 806.05(f)).  Unpatentability of grouping I invention would not necessarily imply unpatentability of grouping II inventions.  In the instant case, the device of the grouping I invention may be made by process material different than those/that of the grouping II invention; for example, implanting ions to form first and second bottom source/drain regions and forming first and second top source/drain regions at the same time.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper at least the following reasons apply:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 

 
** This application also contains claims directed to the patentably distinct species:
Species I:  As shown in Figure 2, a first embodiment, in which a top source/drain region 
      34 is not provided on the diffusion break channel region 12d.  
Species II:  As shown in Figure 3, a second embodiment, in which a top source/drain 
        region 34d is provided on the diffusion break channel region 12d.
   
** Applicant is further required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The above Species I and II are independent or distinct because: the Species I, as shown in Fig 2, is for a first integrated circuit device, in which a top source/drain region 34 is not provided on the diffusion break channel region 12d so that an insulating layer 42 contacts an entirety of an upper surface of the diffusion break channel region 12d; 
Whereas, the Species II, as shown in Fig 3, is for a second the integrated circuit device, in which a top source/drain region 34d is provided on the diffusion break channel region 12d. 
In addition, these species are not obvious variants of each other based on the current record.   The claims to the different species recite the mutually exclusive characteristics of such species, as mentioned above. Currently, Claims 1 and 12 are generic to Group I invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized/divergent subject matter; and the species or groupings of patentably indistinct species required different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). 

The election of an invention/species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention, and which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the inventions/species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions/species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention/species.  

Upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowance generic claim as provided by 37 CFR 1.141.

	 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822